                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

In re:                              :            Chapter 11
                                    :
PWR INVEST, LP, et al.,             :            Case No. 19-11164 (JTD)
                                    :            (Jointly Administered)
                        Debtors.    :
__________________________________ :
                                    :
PWR INVEST, LP, et al.,             :
                                    :
                        Appellants, :
                                    :
       v.                           :            C. A. No. 19-2255-RGA
                                    :
CHAMBERS ENERGY MANAGEMENT, :
LP, et al.,                         :
                                    :
                        Appellees.  :


                                  RECOMMENDATION

              At Wilmington this 21st day of January, 2020.

              WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, in addition to the parties’ joint subm issions of 1/9/20, a

teleconference was held on 1/15/20 for an initial review and discussion with counsel to

determine the appropriateness of mediation in this matter;

              WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process. Appellants felt that mediation could be beneficial to all parties

involved, including the vendors and creditors of the Debtor. The U.S. Trustee,
Appellee, did not believe that the substantive issues were amenable to mediation, but

would participate if the other parties felt the appeal could be resolved consistent with

the Bankruptcy Code. Chambers Energy Management, L.P., Appellee (“Chambers”),

felt that the issues on appeal were not amenable to ADR.

       The Bankruptcy Court entered an order appointing Michael A. McConnell, Esq.

as the chapter 11 trustee. The issue on appeal involves whether a trustee should be

appointed, which does not appear to be an matter subject to compromise. Further, the

Bankruptcy Court commented when granting Chambers’ motion to appoint a chapter 11

trustee that pervasive conflicts existed regarding the Debtors’ management, putting into

question whether they should continue administering the Chapter 11 cases.

       Chambers requested that the following briefing schedule be entered:

       Appellants’ Opening Brief                        February 24, 2020

       Appellees’ Brief                                 April 10, 2020

       Appellants’ Reply Brief                          May 1, 2020

       Should the Court accept this Recommendation, Appellants and the U.S. Trustee

are in agreement with the above proposed briefing schedule.

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. The

parties were advised of their right to object to this Recommendation pursuant to 28

U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR 72.1.

              Local counsel are obligated to inform out-of-state counsel of this Order.

                                             2
/s/ Mary Pat Thynge
Chief U.S. Magistrate Judge Mary Pat Thynge




  3
